Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  129247 (40)(41)                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices




  RANEE LEE RAAB and RICHARD RAAB,
           Plaintiffs-Appellees,
                                                                     SC: 129247-8
  V                                                                  COA: 254222, 256269
                                                                     Montcalm CC: 02-H-1379-NH
  ROBERT F. JOYCE, D.O.,,
             Defendant-Appellant.

  and

  SHERIDAN COMMUNITY HOSPITAL,
              Defendant.
  ___________________________________



                On order of the Chief Justice, the motion by defendant-appellant for
  immediate consideration is GRANTED. The motion to adjourn oral argument on the
  application for leave to appeal is considered and it is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 21, 2007                   _________________________________________
                                                                                Clerk